UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6731



TONY ROBERT JONES,

                                           Petitioner - Appellant,

          versus


WILLIAM ANDERSON, Superintendent,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Graham C. Mullen, Chief
District Judge. (CA-01-13-5-2-MU)


Submitted:   October 17, 2001          Decided:     November 15, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony Robert Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony Robert Jones seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001) and denying his motion to set aside that order.

We have reviewed the record and the district court’s opinion and

orders and find no reversible error.      Accordingly, while we grant

leave to proceed in forma pauperis on appeal, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district   court.   See   Jones   v.   Anderson,   No.   CA-01-13-5-2-MU

(W.D.N.C. Mar. 23, 2001; Apr. 19, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               DISMISSED




                                   2